427 F.2d 164
NORTHVILLE DOCK CORPORATION, Petitioner-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 674.
Docket 34055.
United States Court of Appeals, Second Circuit.
Argued May 12, 1970.
Decided May 12, 1970.

Alfred D. Youngwood and James B. Lewis, New York City (Paul, Weiss, Goldberg, Rifkind, Wharton & Garrison and Robert Thornton Smith, New York City, of counsel), for petitioner-appellee.
Carolyn R. Just, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, and Grant W. Wiprud, Washington, D. C. of counsel), for respondent-appellant.
Before FRIENDLY and KAUFMAN, Circuit Judges, and BRYAN, District Judge.*
PER CURIAM.


1
We affirm in open court, upon the opinion of Judge Forrester, the decision of the Tax Court of the United States, 52 T.C. 68, finding that two oil tanks placed in service by taxpayer during its fiscal year ended June 30, 1964, qualified for the investment credit under §§ 38 and 46 of the Internal Revenue Code.



Notes:


*
 Of the District Court for the Southern District of New York, sitting by designation